 



Exhibit 10.1
SEPARATION AND CONSULTING AGREEMENT
          This Separation and Consulting Agreement (“Agreement”) is made and
entered into this 12th day of October, 2007, by and between infoUSA, Inc., its
subsidiaries and affiliates (“Company”) and Monica Messer (“Messer”).
BACKGROUND
          WHEREAS, Messer is employed by Company as Chief Operations Officer and
intends to resign from that position effective October 1, 2007.
          WHEREAS, the Company intends to accept Messer’s resignation and
recognizes Messer’s many years of service to Company.
          WHEREAS, the Company and Messer desire to enter into a relationship
pursuant to which Messer will provide services to Company as a consultant.
          NOW THEREFORE, in consideration of the promises and covenants
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties, intending
to be legally bound, agree as follows:
          1.     Resignation. Messer’s employment with Company will terminate
effective October 1, 2007 (the “Resignation Date”). Company shall pay Messer her
regular compensation through the Resignation Date, less appropriate payroll
deductions, on the pay date immediately following the Resignation Date.
          2.     Paid Time Off (PTO) and Other Benefits. Company will pay Messer
for accrued, unused PTO, less appropriate payroll deductions, on the pay date
immediately following the Resignation Date. All other Company benefits shall end
on the Resignation Date, and Messer acknowledges that she is not entitled to any
additional benefits, bonuses, or other compensation following the Resignation
Date, except as set forth in this Agreement.
          3.     Stock. Messer may sell or transfer her shares of stock or
exercise any vested stock options pursuant to the terms and conditions of the
relevant stock purchase or option plan(s).
          4.     Consulting Services. In exchange for the covenants, agreements
and release as provided in this Agreement, Company agrees to engage Messer for a
period of two years beginning on the first business day after the Resignation
Date, subject to earlier termination as described below (the “Consulting
Period”), to provide consulting services to Company involving transition and
advisory services as may be reasonably requested by Company concerning Company
matters of which Messer is knowledgeable and assistance and cooperation with any
pending or future audit or litigation (the “Consulting

 



--------------------------------------------------------------------------------



 



Services”). The Consulting Services shall not exceed thirty-five (35) hours per
month, which shall not be cumulative. Consulting Services shall be requested
only in areas consistent with Messer’s knowledge, skill and experience.

  a.   Company will pay Messer the monthly gross amount of $40,000.00 for the
Consulting Services provided by Messer during the Consulting Period and in
consideration of the other covenants and promises contained herein. The first
payment shall be made at the end of the first month of the Consulting Period and
then at the end of each subsequent month during the Consulting Period. Messer
acknowledges that she is responsible for paying all taxes due and payable on
amounts taxable as income in accordance with federal, state and local laws, and
Messer agrees to indemnify and hold Company harmless from all tax obligations,
including penalties and interest, relating to amounts payable under this
Agreement.     b.   Messer acknowledges that she is an independent contractor
with regard to the Consulting Services and that no employment, partnership or
other relationship is created by this Agreement. Messer shall be responsible for
any and all expenses incurred by her in the performance of the Consulting
Services unless otherwise agreed to in writing by Company. Messer further
acknowledges that Company will not obtain workers’ compensation or any other
insurance on her behalf. Messer shall have no right or authority, express or
implied, to incur any liability or obligation on behalf of or in the name of
Company.     c.   During the Consulting Period, Messer shall not, directly or
indirectly, on her behalf or on behalf of or in conjunction with any person or
entity, solicit the business of any of Company’s customers other than on behalf
of Company, engage in, or become an employee of or render services to, any
business which is in competition with the business of Company.     d.   If
during the Consulting Period, Messer discontinues the provision of Consulting
Services to Company or if Messer violates any of the terms of this Agreement,
Company may, at its election, after forty (40) days written notice to Messer
during which the violation or breach has not been reasonably cured, immediately
terminate the Consulting Period and Company’s obligation to pay or continue
paying Messer under this Agreement shall terminate.

          5.     Nondisclosure. Messer acknowledges that employment and
performing Consulting Services with Company necessarily involves access to and
familiarity with highly sensitive confidential and proprietary information and
data belonging to Company including, without limitation, information about
employees, compensation, customers, pricing, software, trade secrets, business
methods and operations, financial performance, marketing strategies, and
know-how regarding the business of Company and its products and services
(collectively referred to herein as “Confidential Information”).

2



--------------------------------------------------------------------------------



 



          Therefore, as part of the consideration to Company for entering into
this Agreement, Messer shall not disclose to any third party including, without
limitation, Company’s customers or other individuals, employees, corporations,
partnerships, sole proprietorships or any other person or entity (collectively
the “Third Party”) any Confidential Information or use any Confidential
Information for her own benefit or the benefit of any Third Party. Messer shall
immediately return all Confidential Information, including all copies of same,
in any form (including computer records), to Company. Messer shall also
immediately return all Company property including, without limitation, Company
credit cards, Company keys, and Company calling cards.
          6.     Nonsolicitation/Noncompetition. If the Consulting Period is
terminated by Company prior to the end of the term, pursuant to 4.d. above, all
of Messer’s noncompete restrictions set forth in any agreement between Company
and Messer shall be modified to provide as follows:

  a.   For the twenty-four (24) months from and after the Resignation Date,
Messer will not, directly or indirectly, on Messer’s behalf or by aiding any
other individual or entity:

  i.   Call on, solicit the business of, sell to, service, or accept business
from any of Company’s customers with whom Messer had personal contact and did
business within the twelve (12) month period immediately prior to the
termination of her employment for the purpose of providing the customer with
products and/or services of the type or character typically provided by Company;
or     ii.   Encourage any vendor or supplier of Company to curtail, sever, or
alter its relationship or business with Company.

          7.     Indemnification. Messer hereby agrees to indemnify, defend and
hold Company harmless with respect to any and all actions, suits, proceedings,
investigations, demands or claims which are incurred by or brought against
Company during the Consulting Period arising out of or related to the
performance of the Consulting Services or by reason of Messer’s gross
negligence, criminal acts or gross misconduct. Company hereby agrees to
indemnify, defend and hold Messer harmless with respect to any and all actions,
suits, proceedings, investigations, demands or claims which are incurred by or
brought against Messer during the Consulting Period arising out of or related to
the performance of Consulting Services.
          8.     No Disparaging Comments. Messer covenants and agrees that she
will not directly or indirectly, verbally or in writing, make statements to any
Third Party which defame or disparage Company’s reputation (including its
parent, subsidiaries or affiliates), its business, services, products, or its
directors, officers, employees or agents.

3



--------------------------------------------------------------------------------



 



          9.     No Admission. Messer agrees that neither this Agreement nor any
obligations under this Agreement constitute an admission by Company of any
violation of any federal, state or local laws, rules or regulations or of any
liability under contract or tort theories. Company specifically disclaims any
wrongdoing whatsoever against Messer on the part of Company or its parent,
subsidiaries or affiliates or their respective officers, directors, employees or
agents.
          10.     Release. Messer hereby releases and forever discharges
Company, its parent, subsidiaries and affiliates, and their respective officers,
directors, employees and agents, from any and all claims, damages (including
attorney fees), demands, actions or causes of action of any kind or nature,
whether known or unknown, that Messer has, or may have, up to and including the
date of this Agreement, arising out of Messer’s employment with Company and/or
the termination of Messer’s employment with Company, (collectively the “Claims”)
including, but not limited to, any Claim alleging breach of the Stock Option
Agreement or Plan, or any other contract, express or implied, promissory
estoppel or any tort, and Claims under any federal, state statute or local
ordinance, or government regulation or common laws, including, but not limited
to, the Age Discrimination in Employment Act, Title VII of the Civil Rights Act
of 1964, the Americans With Disabilities Act, the Fair Labor Standards Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act, the
Nebraska Fair Employment Practice Act, and the Nebraska Wage Payment and
Collection Act, all as amended. Company’s obligation to indemnify Messer from
claims as set forth in paragraph 7 herein is not released herein.
          11.     Review Period. Messer confirms and acknowledges that she has
read and understands this Agreement and that she has signed this Agreement
freely and voluntarily. Messer further acknowledges that she has been given up
to twenty-one (21) days from October 1, 2007, to consider signing this Agreement
(the “Review Period”). Messer agrees that any changes made to this Agreement,
whether material or immaterial, did not restart the running of the Review
Period. Messer may sign this Agreement before the expiration of the Review
Period by signing and delivering to Company this Agreement and the Waiver of the
21-Day Review Period attached hereto as Exhibit “A” and incorporated by this
reference.
          12.     Consultation with Attorney. Messer acknowledges that she has
been advised to consult with an attorney of her choosing prior to signing this
Agreement and has done so. Messer will be solely responsible for any attorneys’
fees she incurs in connection with this Agreement.
          13.     Right of Revocation. Messer acknowledges and understands that
she may revoke this Agreement for a period of up to seven (7) days after she
executes it (not counting the day it is signed). To revoke this Agreement,
Messer must give written notice to Company stating that she wishes to revoke
this Agreement, by providing notice by hand-delivery, mail or facsimile to John
H. Longwell, General Counsel, infoUSA, Inc., 5711 South 86th Circle, Omaha,
Nebraska, 68127, (402), 537-6197. This Agreement

4



--------------------------------------------------------------------------------



 



shall become effective upon the expiration of the seven (7) day revocation
period (the “Effective Date”).
          14.     Remedies. Messer expressly acknowledges that each of her
obligations hereunder are considered material terms of this Agreement. Messer
further acknowledges that any material breach or violation of any of the
covenants and agreements contained in this Agreement may, at the Company’s
election and after forty (40) days written notice to Messer during which the
violation or breach has not been reasonably cured, be deemed to cause immediate
and irreparable injury to Company and that in the event of a breach or
threatened or intended breach of this Agreement by Messer, Company, in addition
to all other legal and equitable remedies available to it, shall be entitled to
injunctive relief to enforce the covenants, agreements and restrictions set
forth herein. Additionally, upon a breach of this Agreement by Messer, and after
the written notice and cure period, and failure to cure, all further obligations
of Company with respect to payments of any amounts under this Agreement shall
terminate.
          15.     General.

  a.   Governing Law and Venue. This Agreement shall be construed in accordance
with the laws of the State of Nebraska. Messer hereby expressly consents to the
personal jurisdiction of the state and federal courts located in Nebraska for
any lawsuit that arises from or relates to this Agreement. Messer hereby agrees
to the exclusive venue in Nebraska.     b.   Entire Agreement. This Agreement
sets forth the entire Agreement and understanding of the parties relating to the
subject matter hereof, and supersedes all prior agreements, arrangements and
understandings, written or oral between the parties, except as otherwise
provided herein. Messer acknowledges that she has not relied on any
representation or statement not set forth in this Agreement by any
representative of Company.     c.   Amendments. Any amendment to, modification
of, or supplement to this Agreement must be in writing and signed by the parties
hereto.     d.   Binding Effect. This Agreement and the rights, interests and
obligations of Company hereunder shall be assignable by Company. This Agreement
is not assignable by Independent Consultant without Company’s advance written
consent.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Separation
and Consulting Agreement as of the day and year first above written.
infoUSA, Inc.

             
/s/ Stormy L. Dean
      /s/ Monica Messer    
 
           
 
      Monica Messer    
By: Stormy L. Dean
           
 
           
 
           
Its: Chief Financial Officer
           
 
           

6



--------------------------------------------------------------------------------



 



EXHIBIT “A”
WAIVER OF 21-DAY REVIEW PERIOD
          I, the undersigned, hereby knowingly and voluntarily waive the
twenty-one day review period to consider the Separation and Consulting Agreement
(“Agreement”) set forth above. I fully understand and agree that by signing this
Waiver I surrender for all time whatever right(s) and/or claim(s) I may have to
challenge the Agreement set forth above because a full twenty-one days did not
expire before I signed said Agreement in exchange for expediting implementation
of the terms of the Agreement. I have read, fully understand and consent to the
terms of this Waiver and I sign it in the absence of fraud, duress, undue
influence or reliance upon any oral and/or written representations not included
in the terms of this Waiver. This Waiver shall be interpreted in accordance with
the plain meaning of its terms and not strictly for or against any interested
party.

                Dated: October 9, 2007           /s/ Monica Messer       Monica
Messer           

7